DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–8, 10–14 and 18–24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1–8, 10–14 and 18–24 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites:	
“1. A filter cartridge for selective delivery of molecular active components from bulk airborne substances, the filter cartridge comprising: a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1 - 2 inches, and a pleat height of 0.3 - 3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 300 cm/s.” (Emphasis added). 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The enablement requirement of 35 U.S.C. 112(a) requires that the disclosure provide sufficient information to enable a person of ordinary skill in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner should consider the Wands factors in making this determination.  MPEP 2164.01(a).  These factors include:  A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Id.   
Here, 
(A)The breadth of the claims covers a range of all face velocities extends from 0.2 to 300 cm/s. 

(C) The state of prior art commonly reports a filtration efficiency of 95% and higher at a face velocity of 5.3 cm/s. 
(D) The level of ordinary skill in the art is not able to figure out how this works without applicant’s detailed instruction. 
(E) The level of predictability in the art does not show filtration performance at 300 cm/s, as the applicant indicated in their disclosure that the preferred face velocity range is 0.2 cm/s -6 cm/s. Spec. dated May. 24, 2019 (“Spec.”) p. 12. Applicant’s working examples directs to a face velocity of 5.3 cm/s. 
(F) The amount of direction provided by the inventor is very limited. In fact, the applicant fails to provide any data that that shows a filtration efficiency at 300 cm/s. The highest reported velocity is 82 cm/s. Id. at p. 12. 
(G) There is no existence of working examples provided in applicant’s disclosure. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is high as a person of ordinary skill in the art would have to start from scratch due to absence of instruction provided by the applicant. 
Claims 2–7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because they depend from claim 1.
Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the same reason as stated in claim 1. 
Claims 10–14 and 22–24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because they depend from claim 8.
Claims 19–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because they depend from claim 18.
Additionally, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Here, the limitation of “all face velocities in a range that extends from 0.2 cm/s to 300 cm/s,” lacks written description support because the limitation of “all velocities extending from 0.2 cm/s to 300 cm/s” is not supported by applicant’s disclosure. The instant disclosure provides working examples reporting face velocities at 0.9 cm/s, 1.8 cm/s, 2.5 cm/s, 3.5 cm/s and 5.3 cm/s. Spec. p. 17, Tables 2–3. It appears that the applicant fails to show working examples to prove his/her possession of its filter with the claimed filtration efficiency covering face velocities in a range extends from 6 to 300 cm/s. Applicant is urged to consider whether to amend the claimed range from 0.2-300 cm/s to 0.2-6 cm/s. 
Claims 2–7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because they depend from claim 1. 
Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the same reason as stated in claim 1. 
Claims 10–14 and 22–24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because they depend from claim 8.
Claims 19–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because they depend from claim 18.
Relevant Art
If the applicant were to amend the claims to recite a narrower face velocity range (i.e., from 0.2 cm/s to 6 cm/s), the amended range would likely be unpatentable over prior art, specifically:
Claim 1 would likely be unpatentable over Osborne, US 2013/0186179.  Osborne discloses a HEPA rated, pleated, flat sheet of filter material, with a pleat density of 8 pleats per inch (PPI), and a pleat height of 25 to 55 mm (0.984 to 2.16 inches).  See Osborne [0017], [0019].  These values overlap with the claimed ranges of a pleat density of up to 17 pleats per inch, and a pleat height of 0.3 to 3 inches.  The pleat depth in Osborne would likely be within the claimed range of 0.1 to 2 inches, because the pleat depth will be smaller than the pleat height, as the depth does not account for the thickness of the filter material.  Osborne’s filter material 
Claim 8 would likely be unpatentable over Adamic, US 2011/0073120 A1 (“Adamic”) in view of Cameron et al., US 2016/0331024 (“Cameron”) and Osborne. 
Adamic discloses a smoking apparatus (i.e., pipe 500). Adamic Fig. 6, [0054]. The smoking apparatus 500 comprises a first section comprising a loading space (i.e., the space covered by flip-top lid 605) and a transport region (i.e., bowl 615) immediately downstream of the loading space 605. Id. at Fig. 6, [0054].  The smoking apparatus 500 comprises a second section comprising a negative pressure generation system (i.e., user inhale via mouth piece 625). Id. The smoking apparatus 500 comprises a filtration region (i.e., inhalation filter 620) immediately downstream of the transport region 615 and between the negative pressure generation system 625 and the transport region 615. The filtration region 620 comprises a filter cartridge (i.e., ash filter) arranged for selective delivery of molecular active components from bulk airborne substances to a user. Id. at Fig. 6, [0055]. 

    PNG
    media_image1.png
    461
    618
    media_image1.png
    Greyscale

Adamic is silent about the structure of its ash filter 620. 
However, in the analogous art of smoking devices, Cameron discloses a vapor device 100, which can be used as an e-cigarette.  See Cameron [0040].  The e-cigarette comprises a filter element 128.  Id. at Fig. 1, [0061].  Cameron states that the filter element 128 can comprise a HEPA rated filter, and that the filter material can be of conventional HVAC materials, including FILTRETE by 3M.  Id. at
Claim 18 would also likely be unpatentable over Adamic in view of Cameron, Osborne and Banerjee et al., US 5,285,798 A (“Banerjee”). Claim 18 identical to claim 1 except the limitation of “a pleated flat sheet comprising filter material that occupies a substantial entirety of an opening of a housing when the pleated flat sheet is placed in the opening, wherein a widest part of the pleated flat sheet is from 5 to 49 mm wide. When Osborne’s filter material is used in Adamic’s smoking device 500, it would have been obvious for the widest part of the filter material to be 5 to 49 mm, because smoking devices are known to have a diameter within this range, see e.g., Banerjee discloses a smoking tube with internal diameter of 0.208´´ (i.e., 5.28 mm). Banerjee col. 22, ll. 22–27. 

Response to Arguments
Claim Rejections under 35 USC §103
The applicant amends claim 1 to further recite the limitation of that the filtration efficiency of 95% or greater applies at all face velocities in a range that extends from 0.2 to 300 cm/s. Applicant Rem. Dec. 21, 2021 (“Applicant Rem.”) p. 9. The applicant argues that Cambo does not teach a filtration efficiency of 95% or greater for the entire claimed range because filtration efficiency decreases as face velocities rise. Id. The applicant argues that this inverse relationship between filtration efficiency and face velocity renders Cambo’s teaching non-obvious. Id.
The examiner points out here that the newly amended limitation covers a very wide range including all face velocities from 0.2 to 300 cm/s, however, after carefully reading the applicant disclosure, there is a lack of working examples and written descriptions that enables the face velocity range from 6-300 cm/s with the claimed filtration efficiency of 95% and higher. The 
The applicant also amends claim 18 to include the same extensive range from 0.2 to 300 cm/s. The applicant also argues that the examiner’s interpretation of Banerjee’s which alleges that the filer element 43 exhibits no or low filtration efficiencies for substance intended to be inhaled by a user but that the filter element filters out other particulates not intended for inhalation. The applicant argues that this position is not supported by Banerjee and a person of ordinary skill in the art would not look to Banerjee for high efficiency filters and have a reasonable expectation of success. Id. at p. 10. The applicant further argues that Banerjee is silent with respect to the filter element 43 having high filtration efficiency for any type of particulate. Id. at p. 11. The applicant cites one of Banerjee’s reference to support his/her position by noting that ‘the goal of the filter is to provide low efficiency filter element for a wide variety of smoking articles,’ so that “the filter efficiency is substantially lower than that of conventional filter materials.” Id. The applicant thus believes that Banerjee teaches away from using high filtration filters. Id. 
As discussed in the interview, the examiner would like to first point out that Banerjee’s filter element 43 is a “filter,” which by definition is “a porous filter for removing impurities or solid particles from a liquid or gas passed through it.” From this definition, the examiner believes that her interpretation of that the filer element 43 exhibits no or low filtration efficiencies for substance intended to be inhaled by a user but that the filter element filters out other particulates not intended for inhalation is reasonable. Additionally, the examiner believes that it is well within the ambit of one of ordinary skill in the art to be motivated to find a filter that has high filtration efficiency to undesired components and has high permeability for desired components. 
It is also noted that the examiner has proposed a new ground of rejection in the Relevant Art section if the applicant were to narrow the claimed face velocity range. This does not necessarily mean that the examiner agrees with the applicant’s argument.
The applicant also amended claim 8 to recite a smoking apparatus that is different from the prior art of Bollinger. Id. at p. 12. 
Claim 8 would be unpatentable in view of a newly cited prior art Adamic as discussed in the Relevant Art section, this argument is moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776